Citation Nr: 1734022	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  99-11 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for chronic obstructive pulmonary disease. 

3. Whether the Veteran is competent to handle disbursement of funds for Department of Veterans Affairs benefit purposes.

(The issue of entitlement to an initial increased rating for an irritable bowel syndrome with non-ulcer dyspepsia, evaluated as 10 percent from July 18, 1997 and as 30 percent from November 4, 2015, will be addressed in a separate decision). 


REPRESENTATION

Appellant represented by:	Linda R. Stone, Agent



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to May 1956 and from December 1957 to August 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2012, the Board remanded the issues of entitlement to service connection for sleep apnea and for chronic obstructive pulmonary disease. The September 2013 Board remand, June 2014 Board decision, and November 2015 Board remand noted that these issues had not yet been returned to the Board and remained pending at the RO. 

In April 2015, the Veteran submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of the above named agent. In December 2015, the Veteran submitted a VA Form 21-22a in favor of a private attorney. This appointment, however, was specifically limited to the claim of entitlement to an increased rating for service-connected gastrointestinal disorder. The appointment of the private attorney was not intended to the revoke the April 2015 appointment of the agent with respect to other pending claims. See 38 C.F.R. § 14.631(f)(2) (2016). As such, the Board continues to recognize the agent as the Veteran's representative with regard to the claims listed herein. 

A June 2017 VA Form 8, Certification of Appeal, lists the issues of entitlement to service connection for sleep apnea and chronic obstructive pulmonary disease and the issues have been returned to the Board. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In May 2012, the Board remanded the issues of entitlement to service connection for sleep apnea and for chronic obstructive pulmonary disease for additional development, to include VA examinations. Following completion of the requested development, the RO was to readjudicate the claims and furnish a supplemental statement of the case. 

A significant amount of evidence has been added to the claims folder since the May 2012 remand. Review of the claims folder shows that VA examinations for sleep apnea and chronic obstructive pulmonary disease were requested in April 2017, but were canceled as the medical center was unable to contact the Veteran. In May 2017, the examinations were again requested. A June 2017 email indicates the examinations were canceled because the Veteran refused to be examined. 

The Veteran has a duty to cooperate with the examinations. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the duty to assist is not a one-way street). There is no indication he requested to reschedule the examinations or that he indicated a willingness to attend. The RO, however, has not readjudicated the claims as directed and a remand is needed so that a supplemental statement of the case can be furnished. Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

In June 2017, the RO determined that the Veteran was not competent to handle disbursement of funds. The Veteran subsequently submitted a notice of disagreement with this decision. A remand is needed so that a statement of the case can be furnished. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After fulfilling the duty to notify and assist, to include any duty owed a veteran currently deemed incompetent for VA purposes, formally readjudicate the issues of entitlement to service connection for sleep apnea and for chronic obstructive pulmonary disease. All evidence added to the record since May 2012 must be considered. If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an opportunity to respond.

2. Issue a statement of the case addressing whether the Veteran is competent to handle disbursement of funds for Department of Veterans Affairs benefit purposes. If, and only if, the appellant completes his appeal by filing a timely substantive appeal on the issue should it be returned to the Board. 38 U.S.C.A. § 7104 (West 2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




